Case 8:20-cv-00367-WFJ-CPT Document 16 Filed 05/14/20 Page 1 of 3 PageID 190




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA


 PATRICIA KENNEDY, Individually,

                       Plaintiff,

 v.                                                     Case No. 8:20-cv-367-T-02CPT

 NISHA, INC. d/b/a LAKE IDA
 BEACH RESORT,

                       Defendant.
                                                  /


  DEFENDANT NISHA, INC.’S MOTION FOR EXTENSION OF TIME TO RESPOND
                TO PLAINTIFF’S DISCOVERY REQUESTS
       Defendant NISHA, INC. d/b/a LAKE IDA BEACH RESORT (“Nisha, Inc.”), by and

through its undersigned counsel, moves for an extension of time up to and including June 15, 2020

to submit its responses to Plaintiff’s discovery requests, and states:

       1.      On or April 14, 2020, Plaintiff served Request for Production, Interrogatories, and

Requests for Admission upon Nisha, Inc. (“Discovery Requests”).

       2.      From April 14, 2020 through May 13, 2020 the undersigned has been working

diligently on responses to the Plaintiff’s request. However, due to the coronavirus, Nisha, Inc.

has been shut down for months.

       3.      The Defendant had emergency issues related to closure and its employees.

       4.      The Discovery Requests call for information potentially related to third parties not

in the control of Defendant, and communication has been difficult during these times.

       5.       Given these challenges, it has been difficult to obtain all the relevant documents

and information relating to Plaintiff’s discovery requests.

                                                  1
                                                                             www.spirelawfirm.com
                                                                             Employment Attorneys
Case 8:20-cv-00367-WFJ-CPT Document 16 Filed 05/14/20 Page 2 of 3 PageID 191



       6.      For the above reasons, Defendant respectfully requests a brief 30-day extension of

time to respond to Plaintiff’s requests up to and including June 15, 2020.

       7.      This is a first-time request and not sought to unreasonably delay the matter.

       8.      Given that Nisha, Inc’s Motion to Dismiss [Doc. 11] remains pending and the

discovery deadline is August 3, 2020 [Doc. 13], there is no prejudice to Plaintiff if the request for

an extension is granted.

       Wherefore, Defendant Nisha Inc. respectfully requests that the Court grant it a 30-day

extension of time within which to respond to the Discovery Requests through and including June

15, 2020, and such other relief as is just and proper.

              STATEMENT OF COMPLIANCE WITH LOCAL RULE 3.01(g)

       The undersigned conferred in good faith with counsel for Plaintiff concerning the relief

sought in this motion and Plaintiff does not agree to the relief sought.

DATED this 14th day of May, 2020.
                                              Respectfully submitted,
                                              SPIRE LAW, LLC
                                              12249 Science Drive, Suite 155
                                              Orlando, Florida 32826


                                              By: s/Heather M. Meglino, Esq.
                                                  Heather M. Meglino, Esq.
                                                  Florida Bar No. 091857
                                                  heather@spirelawfirm.com
                                                  brook@spirelawfirm.com


                                              Attorney for Defendant | NISHA, INC. D/B/A
                                              LAKE IDA BEACH RESORT




                                                  2
                                                                              www.spirelawfirm.com
                                                                              Employment Attorneys
Case 8:20-cv-00367-WFJ-CPT Document 16 Filed 05/14/20 Page 3 of 3 PageID 192



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of May, 2020, I furnished a copy of the foregoing

by email to: Philip Michael Cullen, III, at CULLENNIII@aol.com at 621 South Federal Highway,

Suite Four, Fort Lauderdale, FL 33301.

                                                   /s/Heather M. Meglino, Esq.
                                                     Attorney




                                              3
                                                                         www.spirelawfirm.com
                                                                         Employment Attorneys
